Citation Nr: 0618303	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to initial evaluations in excess of 10 percent 
from February 28, 2002 to April 11, 2004 and from June 1, 
2004 to January 17, 2005 and in excess of 30 percent from 
March 1, 2005 for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the RO, by which the 
RO granted service connection for an acquired psychiatric 
disorder to which it assigned a 10 percent evaluation.  
Subsequently, the disability has been referred to as PTSD.  

During the course of the appeal, the veteran was granted 
temporary total evaluations from April 12, 2004 to May 31, 
2004 and from January 18, 2005 to February 28, 2005.  The RO 
granted an increased rating of 30 percent effective March 1, 
2005.  Although each increase represents a grant of benefits, 
a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In January 2006, the veteran withdrew his appeal in 
connection with the issue of entitlement to service 
connection for right tonsil carcinoma claimed as cancer of 
the larynx.


FINDINGS OF FACT

1.  From February 28, 2002 to April 11, 2004, the veteran's 
PTSD was manifested by no more than mild symptomatology and a 
global assessment of function (GAF) score of 80.

2.  From June 1, 2004 to January 17, 2005 the veteran's PTSD 
was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.


3.  Beginning March 1, 2005, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
PTSD have not been met for the period between February 28, 
3003 and April 11, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected PTSD have been met for the period between June 1, 
2004 and January 17, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 
(2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD have not been met for the period beginning March 1, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2002, May 2004, March 2005, February 
2006, and March 2006 letters, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also advised the veteran to identify any 
additional information that he felt would support his claim, 
and if he had any relevant evidence in his possession to 
submit it.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  In addition, the March 2006 notice letter 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as interpreted by the Court in 
Dingess/Hartman.  

The Board finds that the veteran has not been prejudiced by 
any timing deficiencies in the VCAA notification letters he 
received.  In that regard, because the rating decision on 
appeal was dated prior to the Court's decision in 
Dingess/Hartman, the veteran obviously could not have 
received a pre-decision VCAA notice as interpreted by the 
Court therein.  The Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran for several 
reasons.  The corrective VCAA notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board.  It is also noted that the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  In 
addition, the record contains voluminous VA medical records, 
Social Security Administration records, and the veteran was 
afforded VA psychiatric examinations related to the issue on 
appeal.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD has been rated 10 
percent disabling from February 28, 2002 to April 11, 2004 
and from June 1, 2004 to January 17, 2005 and 30 percent 
disabling effective March 1, 2005 under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Board notes 
that during the intervening periods, the veteran was 
receiving compensation at the 100 percent level due to in-
patient treatment.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, read as 
follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting ones self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

On August 2002 VA psychiatric examination, the veteran 
complained of depression for the past 20 years as well as 
anger.  He reported worry and little sleep.  He expressed 
regret for not having accomplished his life goals and 
complained of survivor's guilt.  The record as well as the 
psychiatric examination report reflect a long history of 
narcotics and alcohol abuse.  Objectively, the veteran was 
alert and oriented.  There was no motor agitation, and speech 
was fluent.  The veteran's affect was constricted.  He was 
tearful when discussing his sister's death.  There was no 
suicidal or homicidal ideation and no evidence of psychosis.  
The veteran exhibited no gross cognitive deficits, and his 
insight was good.  The examiner diagnosed depressive disorder 
not otherwise specified, alcohol dependence, and PTSD and 
assigned a GAF of 80.  

In April 2004, the veteran entered a VA PTSD recovery program 
(PRP), a specialized five-week life skills adjustment focus 
program within the Stress Disorder Treatment Unit for the 
treatment of chronic PTSD.  While in the PRP, the veteran 
addressed one of his primary trauma memories of his time in 
Vietnam.  Treatment included group psychotherapy, individual 
psychotherapy, eye movement desensitization reprocessing, and 
a variety of psychoeducational groups, which provided skills 
training in anger management, relaxation, conflict 
resolution, sobriety, and self expression.  The veteran had 
daily intrusive thought of Barnie, a fellow soldier who was 
killed in Vietnam while taking the veteran's place in a 
chopper.  The veteran learned how to cognitively reframe that 
incident.  The veteran responded well to the treatment 
milieu, and was said to have benefited from the PRP.  

In May 2004, on discharge from the PRP, the Axis I diagnosis 
was of PTSD, and the Axis III diagnoses were: hypertension, 
status post surgery and radiation treatment for cancer of the 
larynx, hepatitis B, possibility of hepatitis A or C, history 
of "mild case of liver cirrhosis," status post left lower 
lobe pneumonia, and a history of gunshot wound to the left 
knee.  The Axis IV diagnosis was housing problems, problems 
related to social environment, and financial problems.  The 
GAF was assessed as 32.  On discharge, the veteran's chief 
complaints were of sweating, nightmares, difficulty sleeping, 
stress, intrusive thoughts, "bad attitude," flashbacks, and 
occasional depression.  The examiner noted that the veteran 
displayed good eye contact and was alert.   Motor behavior 
was normal, and the veteran's affect was appropriate.  No 
delusions or hallucinations were present.  The veteran denied 
suicidal or homicidal plans.  

From May 2004 to January 2005, the veteran attended 
individual and group therapy for PTSD.  During treatment, the 
veteran reported nightmares, night sweats, increased startle 
response, lack of concentration, intrusive thoughts, and 
social isolation.  The veteran was taking psychotropic 
medication.

In January 2005, the veteran was again admitted for five 
weeks of PRP treatment.  In the February 2005 discharge 
report, the Axis I diagnosis was PTSD.  The Axis III 
diagnoses were: hypertension, hepatitis B, hepatitis C, 
status post cancer treatment, residuals of a gunshot wound to 
the left knee, psychiatric pneumonia, abscess of the right 
thigh and scrotum status post incision and drainage, and 
chronic laryngitis.  The Axis IV diagnosis was financial 
problems and problems related to social environment.  The 
veteran's GAF score was 32.  The veteran's chief complaint 
was lack of concentration and nightmares.  

On August 2005 VA psychiatric examination, the veteran 
reported daily nightmares and indicated that he was easily 
startled.  He stated that he was distant from others and 
indicated diminished interests in activities.  He had 
outbursts of anger and slept only a few hours a night.  He 
had difficulty concentrating.  The veteran complained of 
flashbacks triggered by sounds of helicopters, fireworks, 
sudden noises, etc...  Objectively, the examiner noted that the 
veteran was pleasant and cooperative with good eye contact.  
His speech was normal and coherent.  His thought processes 
were coherent and goal directed.  There was no evidence of 
visual or auditory hallucinations.  Memory was good, and the 
veteran was fully oriented.  The veteran had insight into his 
emotional and medical problems.  The examiner diagnosed 
chronic PTSD and alcohol and substance abuse in full 
remission.  The Axis II diagnosis was of antisocial 
personality traits.  The Axis III diagnosis was squamous cell 
carcinoma of the right tonsil, chronic obstructive pulmonary 
disease, hypertension, hyperlipidemia, and status post 
gunshot wound to the left knee.  Regarding Axis IV, the 
veteran's current stressors consisted of physical health.  
The examiner assigned a GAF score of 51-60.

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted for the period before April 12, 
2004.  Before that date, the veteran was fully oriented and 
alert, had normal speech and thought processes, and had a GAF 
score of 80, reflecting no more than transient symptoms 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Such symptomatology does not rise to the level of disability 
required for a 30 percent disability rating, which entails 
such symptoms as panic attacks, mild memory loss, anxiety, 
suspiciousness, etc.  Clearly, the veteran's symptomatology 
before April 12, 2004 does not coincide with the type of 
disability picture contemplated in the criteria for a 30 
percent disability evaluation for PTSD.  

Between June 1, 2004 and January 17, 2005, the veteran was 
not pursuing in-patient PTSD treatment.  During this time, 
the veteran was undergoing individual and group therapy for 
PTSD and complained of such symptoms as nightmares, night 
sweats, increased startle response, lack of concentration, 
intrusive thoughts, and social isolation.  He was also taking 
psychotropic medication.  A GAF score is not apparent for 
this period, although it was assessed as 32 on discharge from 
treatment in May 2005.  

The Board is of the view that a 30 percent rating for PTSD is 
warranted during the period from June 1, 2004 to January 17, 
2005 due to the veteran's PTSD symptoms noted above.  A 50 
percent rating is not for application during this time frame, 
however, because symptoms such as flattened affect, abnormal 
speech, panic attacks more than once a week, difficulty 
understanding complex commands, impaired judgment, and 
impaired abstract symptoms, all associated with a 50 percent 
rating, have not been shown.  

Beginning March 1, 2005, an evaluation in excess of 30 
percent is not warranted.  The Board observes that later in 
2005, the veteran's GAF score was assessed as 51 to 60 
indicative of moderate symptomatology.  Furthermore, at this 
time, the veteran had no thought disorder, his speech was 
normal, and symptoms of psychosis were entirely absent.  
Manifestations associated with a 50 percent evaluation were 
not present.  Indeed, such symptoms as flattened affect; 
abnormal speech, panic attacks more than once a week, 
difficulty in understanding complex commands, material memory 
impairment, impaired judgment, and impaired abstract thinking 
were not shown.  Without such symptomatology, a 50 percent 
evaluation for PTSD is simply inapplicable.

The Board notes that the potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
also been considered but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board recognizes that the veteran 
received in-patient PRP treatment on two occasions, but there 
is no indication that further PRP treatment will be necessary 
in the future.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.


ORDER

An evaluation in excess of 10 percent for the period from 
February 28, 2002 to April 11, 2004 is denied.

An evaluation of 30 percent, but not greater, for the period 
from June 1, 2004 to January 17, 2005 is granted subject to 
the regulations governing the payment of VA monetary 
benefits.

An evaluation in excess of 30 percent for the period 
beginning March 1, 2005 is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


